The plaintiff in error, Grover Carr, and Leonard Stokes, were jointly informed against on a charge of selling whisky to one Bud Harmon. A severance was granted and upon his separate trial, the plaintiff in error was found guilty, and his punishment fixed at a fine of fifty dollars and confinement in the county jail for thirty days. From the judgment which followed, he appealed by filing in this court on March 16, 1915, a petition in error with case-made. No briefs have been filed and no appearance made on behalf of plaintiff in error when the case was called for final submission. Whereupon counsel for the state moved that the judgment be affirmed for failure to prosecute the appeal. An examination of the record discloses no good reason why the motion to affirm should not be sustained. The judgment of the trial court herein is therefore affirmed. *Page 23